       Case 1:15-cv-03556-AT-OTW Document 259 Filed 08/06/20 Page 1 of 1



                                                           USDC SDNY
UNITED STATES DISTRICT COURT                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                              ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                  DOC #:
                                                           DATE FILED: 8/6/2020
                            Plaintiff,

                    -and-

MARK MILANO,
                                                                15 Civ. 3556 (AT) (OTW)
                            Intervening Plaintiff,

                                                                         ORDER
                  -against-

EMMANUEL O. ASARE, M.D., and
SPRINGFIELD MEDICAL AESTHETIC P.C.
d/b/a ADVANCED COSMETIC SURGERY OF
NEW YORK,

                Defendants.
ANALISA TORRES, District Judge:

           The Clerk of Court is directed to add “J.G.” and “S.V.” to the docket as Interested

Parties.

           SO ORDERED.

Dated: August 6, 2020
       New York, New York
